In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3340 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

JOHN D. TERZAKIS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 13 CR 339 — Rebecca R. Pallmeyer, Judge. 
                     ____________________ 

       ARGUED APRIL 5, 2017 — DECIDED APRIL 27, 2017 
                 ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
    FLAUM,  Circuit  Judge.  John  D.  Terzakis  was  indicted  for 
transporting  stolen  goods.  After  the  government  conceded 
that its key witness would be unavailable to testify at trial, it 
moved to dismiss the case. Terzakis then filed a motion under 
the Hyde Amendment seeking attorney’s fees, which the dis‐
trict court denied. For the following reasons, we aﬃrm. 
2                                                       No. 16‐3340 

                            I. Background 
    In  the  early  1990s,  Terzakis  met  Berenice  Ventrella,  the 
trustee for a family trust with extensive real‐estate holdings. 
Terzakis ran a company that managed and developed real es‐
tate and eventually managed some of Berenice’s property. In 
March 2007, Berenice and Terzakis created an LLC to hold one 
of  Berenice’s  properties  in  Buﬀalo  Grove,  Illinois.  The  LLC 
purchased  the  property  from  Berenice  using  a  $15  million 
loan. 
    Shortly  before  her  death  in  January  2008,  Berenice  ap‐
pointed her son Nick, who had Asperger syndrome, to be the 
successor  trustee  of  the  Ventrella  trust.  Soon  after  Berenice 
passed away, Terzakis opened an account in the name of the 
“Estate of Berenice Ventrella.” Terzakis allegedly took Nick to 
various banks and had him transfer funds from accounts that 
had belonged to Berenice into this new estate account. Subse‐
quently, between March and September 2008, Terzakis trans‐
ferred  about  $4.2  million  from  the  estate  account  to  the  ac‐
count for the LLC he had opened with Berenice and which he 
now controlled. Terzakis then transferred at least $3.9 million 
from  the  LLC  account  to  diﬀerent  personal  accounts  of  his 
that were unrelated to the Ventrella family. He later proﬀered 
that this money was a loan from Berenice’s estate for “work‐
ing capital”; however, the Buﬀalo Grove property held by the 
LLC was never developed, and there are no documents me‐
morializing a loan from Berenice’s estate to Terzakis. 
   Thereafter,  the  government  investigated  these  transfers. 
Law enforcement oﬃcers reviewed Terzakis’s ledgers detail‐
ing  some  of  the  above  transactions  and  other  records  from 
various banks and members of the Ventrella family. However, 
No. 16‐3340                                                        3

Nick was the only witness with personal knowledge of Ter‐
zakis’s allegedly fraudulent statements about the purpose of 
the transfers. 
    During the investigation, Nick’s relatives disclosed to the 
government an August 2009 psychological report authored by 
Dr. Karen F. Levin regarding Nick. It noted that Nick “had a 
very poor grasp of time,” that he “had diﬃculty with simple 
questions about the present,” and that he showed “a lack of 
organized thought.” The report also remarked on Nick’s “ex‐
cellent recall of very old events with fine details of numbers,” 
and that “[h]e was very good with calculations.” Dr. Levin ul‐
timately opined that Nick “clearly has a longstanding cogni‐
tive  disability  that  would  likely  fall  upon  the  autism  spec‐
trum,”  and  needed  assistance  managing  his  finances  and 
other aspects of life. Between 2010 and 2013, the government 
held several interviews with Nick and questioned him about 
the  bank  transfers.  Nick  told  the  government  that  Terzakis 
had expressed to Nick that the transfers were for developing 
the Buﬀalo Grove property held by Terzakis’s LLC.  
    In April  2013,  the  government  brought  the  case  before  a 
grand jury. Nick did not testify at the proceeding; however, 
the  indictment  indicates  that  the  government  informed  the 
grand  jury  that  Nick  had  cognitive  problems.  On April  25, 
2013, several days before the limitations period was to lapse 
for four of the underlying transfers, the grand jury returned a 
five‐count indictment for transmitting stolen money, in viola‐
tion of 18 U.S.C. § 2314. The case proceeded without resolu‐
tion  for  two  years.  Then,  in  October  2015,  the  government 
learned that Nick had been diagnosed with brain cancer, with 
a prognosis of six months. The government informed Terzakis 
of the diagnosis, and the parties resumed plea negotiations. 
4                                                     No. 16‐3340 

On  December  23,  2015,  Terzakis  rejected  the  government’s 
plea oﬀer and demanded a speedy trial. On January 8, 2016, 
the government moved to dismiss the case, citing Nick’s una‐
vailability, and the court entered a dismissal order later that 
day. Nick passed away several months later.  
    On February 5, 2016, Terzakis moved to recover attorney 
fees under the Hyde Amendment, Pub. L. No. 105‐119, § 617, 
111 Stat. 2440, 2519 (1997) (reprinted in 18 U.S.C. § 3006A, his‐
torical and statutory notes). On August 19, the district court 
denied Terzakis’ motion. This appeal followed.  
                           II. Discussion 
    This Court has not explicitly stated the standard of review 
for  appeals  of  Hyde Amendment  cases. All  other  circuits  to 
address the question have reviewed the district courts’ deci‐
sions for abuses of discretion. See United States v. Manzo, 712 
F.3d 805, 809 (3d Cir. 2013) (collecting cases). We agree and 
review the district court’s decision  on Terzakis’s  motion  for 
attorney’s fees for abuse of discretion. A district court abuses 
its discretion by applying an incorrect legal standard,  or  by 
reaching  an  outcome  that  is  unsupported  by  the  record  or 
based on a clearly erroneous finding of fact. United States v. 
Warner, 498 F.3d 666, 680 (7th Cir. 2007). 
    The Hyde Amendment “authorizes the court in a criminal 
case  to  award  a  reasonable  attorney’s  fee  to  ‘a  prevailing 
party, other than the United States,’ if the court finds that the 
government’s  position  was  ‘vexatious,  frivolous,  or  in  bad 
faith.’” United States v. Sriram, 482 F.3d 956, 958–59 (7th Cir. 
2007) (quoting 18 U.S.C. § 3006A), vacated on other grounds, 552 
U.S.  1163  (2008).  The  defendant  in  the  underlying  criminal 
case bears the burden of demonstrating these requirements by 
No. 16‐3340                                                        5

a preponderance of the evidence. See United States v. Manches‐
ter  Farming  P’ship,  315  F.3d  1176,  1182  (9th  Cir.),  opinion 
amended on denial of reh’g, 326 F.3d 1028 (9th Cir. 2003); United 
States v. Truesdale, 211 F.3d 898, 908 (5th Cir. 2000).  
   A. Prevailing Party  
   The district court determined that Terzakis was a “prevail‐
ing party” because the government had dismissed the indict‐
ment after the limitations period had lapsed. The government 
argues that the district court erred in making this ruling. We 
may  review  the  government’s  arguments  as  alternate 
grounds for aﬃrmance, because concluding that Terzakis was 
not a  prevailing  party would  produce the same outcome  as 
the district court’s order. See Jennings v. Stephens, — U.S. —, 
135 S. Ct. 793, 798 (2015) (“An appellee who does not take a 
cross‐appeal may ‘urge in support of a decree any matter ap‐
pearing  before  the  record,  although  his  argument  may  in‐
volve an attack upon the reasoning of the lower court.’” (quot‐
ing United States v. Am. Ry. Exp. Co., 265 U.S. 425, 435 (1924))). 
    The Hyde Amendment does not define the term “prevail‐
ing party.” In civil fee‐shifting contexts, however, “a plaintiﬀ 
‘prevails’ when actual relief on the merits of his claim materi‐
ally alters the legal relationship between the parties by modi‐
fying the defendantʹs behavior in a way that directly benefits 
the plaintiﬀ.” Farrar v. Hobby, 506 U.S. 103, 111–12 (1992); see 
also Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health 
& Human Res., 532 U.S. 598, 603 (2001) (“A ‘prevailing party’ 
is one who has been awarded some relief by a court.”) (cita‐
tion  omitted).  This  principle  does  not  map  neatly  onto  the 
criminal  context,  where  the  Hyde  Amendment  limits  the 
reach of the term “prevailing party” to defendants. The prin‐
6                                                               No. 16‐3340 

ciple is clear enough as applied to some dispositions: A con‐
viction is suﬃcient to disqualify a defendant as a prevailing 
party—even  when  the  sentence  was  lighter  than  what  the 
government sought, see Sriram, 482 F.3d at 959—while an ac‐
quittal following a trial would clearly make a defendant a pre‐
vailing party. However, the prevailing‐party analysis is not as 
clear‐cut for dispositions either that do not aﬀord full relief on 
the merits or that result in a conviction.  
    In this case, the government moved to voluntarily dismiss 
the indictment against Terzakis well after the statute of limi‐
tations had run. The government does not dispute that it was 
precluded  from  pursuing  these  charges  in  the  future  under 
the applicable statute of limitations, but argues that Terzakis 
did  not  prevail  because  the  dismissal  was  not  “relevant  to 
[his]  guilt  or  innocence.”  United  States  v.  Chapman,  524  F.3d 
1073, 1089 (9th Cir. 2008). This may be true, but, like a dismis‐
sal  with  prejudice—which  satisfies  the  prevailing‐party  re‐
quirement because it “materially alters the legal relationship 
of the parties, as it precludes the government from bringing a 
prosecution that it otherwise would be entitled to bring,” id.—
the dismissal here materially altered the relationship between 
the  government  and  Terzakis:  The  government  could  no 
longer prosecute Terzakis for the allegedly fraudulent trans‐
fers.  Thus, the district  court did  not err  in  determining that 
Terzakis was the prevailing party in this case.1 

                                                 
    1 The district court addressed the prevailing‐party issue first, reason‐
ing  that  “[w]hether  a  party  is  ‘prevailing’  for  purposes  of  the  Hyde 
Amendment is a threshold question.” United States v. Terzakis, No. 13 CR 
339, 2016 WL 4417022, at *4 (N.D. Ill. Aug. 19, 2016) (citing Sriram, 482 F.3d 
at 959 (“[E]ven if the government’s position is vexatious, etc., the defend‐
ant cannot be awarded fees unless he is the prevailing party.”)). However, 
No. 16‐3340                                                                  7

      B. Vexatious, Frivolous, and Bad Faith  
    The district court concluded that Terzakis had not met his 
burden of showing that the government’s case was vexatious, 
frivolous, or taken in bad faith, as required for fee‐shifting un‐
der the Hyde Amendment. Terzakis first argues that the dis‐
trict  court  abused  its  discretion  by  applying  incorrect  legal 
standards. Specifically, he argues that the district court con‐
flated the terms “vexatious” and “frivolous” when it reasoned 
that  Terzakis’s  claim  failed  “under  any  definition  of  these 
terms [because] Terzakis must at least show that the govern‐
ment’s actions were baseless.” However, the district court cor‐
rectly noted that: (1) this Court has not yet defined the opera‐
tive terms; (2) there is clear tension among and overlap in the 
definitions employed by other circuits; and (3) vexatiousness 
and frivolousness both seem to require some level of objective 
deficiency  in  the  government’s  position.2  Indeed,  other  cir‐


                                                 
we do not read Sriram as requiring analysis of the prevailing‐party ques‐
tion as a threshold matter. Rather, we understand the Hyde Amendment 
requirements as two independent and necessary elements, akin to the two 
prongs of the Strickland test for ineffective assistance of counsel. See Strick‐
land v. Washington, 466 U.S. 668, 687, 697 (1984). We thus leave the order 
in which the district courts choose to address the elements to their discre‐
tion. Cf. McDaniel v. Polley, 847 F.3d 887, 893 (7th Cir. 2017) (“there is no 
reason for a court … to approach the inquiry in the same order or even to 
address both components of the inquiry if the defendant makes an insuf‐
ficient showing on one” (quoting Strickland, 466 U.S. at 697)) (internal quo‐
tation marks omitted). 

     2 Terzakis argues that the district court’s reasoning was incorrect be‐
cause, according to him, “a position may be objectively deficient and vex‐
atious without also being entirely baseless.” However, the district court 
did not require Terzakis to show that the government’s position was en‐
tirely baseless; rather, it held that Terzakis was unable to demonstrate that 
8                                                                    No. 16‐3340 

cuits’ definitions of frivolousness and vexatiousness incorpo‐
rate such an objective element. See United States v. Knott, 256 
F.3d  20,  29  (1st  Cir.  2001)  (vexatiousness  requires  that  “the 
criminal case was objectively deficient, in that it lacked either 
legal  merit  or  factual  foundation,  and  …  that  the  govern‐
ment’s  conduct,  when  viewed  objectively,  manifests  mali‐
ciousness  or  an  intent  to  harass  or  annoy”);  United  States  v. 
Sherburne, 249 F.3d 1121, 1126–27 (9th Cir. 2001) (vexatious‐
ness  requires  a  showing  of  both  objective  deficiency  and  a 
subjective intent to harass); Manzo, 712 F.3d at 811 (“[a] frivo‐
lous position is one lacking a reasonable legal basis or where 
the  government  lacks  a  reasonable  expectation  of  attaining 
suﬃcient  material  evidence  by  the  time  of  trial”)  (citation 
omitted); United States v. Gilbert, 198 F.3d 1293, 1299 (11th Cir. 
1999) (“A ‘frivolous action’ is one that is ‘[g]roundless … with 
little prospect of success; often brought to embarrass or annoy 
the  defendant.’”  (quoting  BLACK’S  LAW  DICTIONARY  668  (6th 
ed.  1990))).  We  conclude  that,  for  purposes  of  the  Hyde 
Amendment, the terms “vexatious” and “frivolous” both re‐
quire a prevailing party to demonstrate that the government’s 
position  was  objectively  deficient—in  other  words,  that  the 
government lacked a suﬃcient factual or legal basis on which 
to initiate or proceed with the case.3  


                                                 
the government’s position was sufficiently objectively deficient to be ei‐
ther vexatious or frivolous.  

    3 Terzakis argues that requiring a showing of objective deficiency for 
both terms would violate the principle of statutory construction directing 
courts “to give effect, if possible, to every clause and word of a statute,” 
Duncan v. Walker, 533 U.S. 167, 174 (2001) (citations omitted), because it 
would render the term “vexatious” mere surplusage, see Babbitt v. Sweet 
Home  Chapter  of  Cmtys.  for  a  Great  Or.,  515  U.S.  687,  698  (1995)  (noting 
No. 16‐3340                                                                        9


                                                 
courts’ “reluctance to treat statutory terms as surplusage”) (citation omit‐
ted). Specifically, Terzakis says that if frivolousness requires a showing of 
objective deficiency only, and vexatiousness requires a showing of objec‐
tive deficiency plus an intent to harass, then it is hard, if not impossible, to 
imagine a scenario where the government’s position is vexatious but not 
frivolous.  
     The Third and Sixth Circuits’ suggested distinction does not fully re‐
solve this surplusage issue. Those courts reasoned that “[a] ‘frivolous’ po‐
sition can be distinguished from a ‘vexatious’ one in that ‘the term “vexa‐
tious” embraces the distinct concept of being brought for the purpose of 
irritating, annoying, or tormenting the opposing party.’” Manzo, 712 F.3d 
at 811 (quoting United States v. Heavrin, 330 F.3d 723, 729 (6th Cir. 2003)). 
Such  a  distinction  simply  adds  an  additional  requirement—showing  a 
subjective  intent  to  harass—to  the  objective  deficiency  requirement  for 
showing frivolousness. This formulation would make all vexatious posi‐
tions frivolous ones. Alternatively, interpreting these cases to suggest that 
vexatiousness requires showing only the government’s subjective intent 
to  harass,  regardless  of  the  objective  strength  of  the government’s  posi‐
tion, would potentially render the definition of vexatious redundant with 
the term “bad faith,” replicating the surplusage problem in a different part 
of the same clause of the Hyde Amendment. See Gilbert, 198 F.3d at 1299 
(bad faith “implies the conscious doing of a wrong because of dishonest 
purpose or moral obliquity; … it contemplates a state of mind affirmatively 
operating  with  furtive  design  or  ill  will”  (quoting  BLACK’S  LAW 
DICTIONARY 139 (6th ed. 1990))).  
     The principle of attempting to give effect to each statutory term has 
limits, however. Duncan notes that statutes should be construed this way 
“if  possible,”  533  U.S.  at  174;  and  Babbitt  speaks  of  “reluctance,”  rather 
than an absolute bar, 515 U.S. at 698. In the Hyde Amendment, the terms 
vexatious, frivolous, and bad faith are all closely related and require some 
combination of objective deficiency and subjective bad intent. It may not 
be possible to create three distinct terms with independent meanings from 
the  combination  of  only  these  two  elements.  However,  we  need  not  re‐
solve such issues today, because Terzakis has not shown that the govern‐
ment’s case was objectively deficient, or that it was brought to harass Ter‐
zakis. 
10                                                     No. 16‐3340 

    The  essence  of  Terzakis’s  argument  is  that  the  govern‐
ment’s case was impermissibly weak because it depended on 
the testimony of Nick Ventrella, who the government knew to 
have Asperger syndrome and who was later diagnosed with 
terminal  brain  cancer.  First,  Terzakis  notes  that  the  govern‐
ment did not call Nick to testify before the grand jury. He ar‐
gues that this is evidence that the government knew it would 
not call Nick to testify at trial, and that therefore the govern‐
ment’s case was deficient. On the contrary, this suggests that 
the government had a suﬃciently strong case without Nick’s 
testimony  to  convince  a  grand  jury  that  there  was  probable 
cause to indict Terzakis, based on the documentary evidence 
of the allegedly fraudulent transactions that the government 
could have presented before the grand jury or at trial. 
    Next, Terzakis cites to Dr. Levin’s 2009 medical report sug‐
gesting that Nick had cognition issues before and throughout 
the  government’s  investigation.  He  speculates  that  Nick’s 
mental health “very likely” deteriorated between the time the 
report  was  issued  and  the  2013  indictment.  Terzakis  con‐
cludes that as a result of Nick’s mental condition, Nick was 
eﬀectively unavailable to testify at trial. However, as the dis‐
trict court correctly noted, simply having Asperger syndrome 
does not disqualify a witness from testifying. See Fed. R. Evid. 
601 (“Every person is competent to be a witness unless these 
rules  provide  otherwise.”).  As  with  any  other  witness,  Ter‐
zakis would have had the opportunity to cross‐examine Nick 
regarding his cognitive abilities and recollection of the rele‐
vant events. Susceptibility to cross‐examination is not a basis 
on which to conclude that such a witness must be incredible, 
much less eﬀectively unavailable. 
No. 16‐3340                                                                  11

     Finally,  Terzakis  argues  that,  even  if  Nick  would  have 
been available to testify prior to his October 2015 brain‐cancer 
diagnosis,  he  must have  been unavailable  at least from that 
point until the December 2015 dismissal. Terzakis claims that 
such  unavailability  supports  a  bad‐faith  prosecution  argu‐
ment. There are several problems with this line of argument: 
First, Terzakis did not make this narrower argument until his 
reply brief, so it is waived. Darif v. Holder, 739 F.3d 329, 336–
37 (7th Cir. 2014) (citations omitted). Second, the main docu‐
ment Terzakis uses to support this argument, a report written 
by  Dr.  Norman  V.  Kohn,  was  not  presented  to  the  district 
court prior to Terzakis’ reply brief in support of his motion for 
attorney’s fees, and so the court was not required to address 
it. See Narducci v. Moore, 572 F.3d 313, 324 (7th Cir. 2009) (“the 
district court is entitled to find that an argument raised for the 
first time in a reply brief is forfeited”). In any event, Dr. Kohn 
never met Nick, and so was unable to assert based on personal 
or direct knowledge that Nick was unable to testify at any par‐
ticular point in time; rather the report extrapolates from the 
eﬀects of brain cancer on cognition generally.4 Third, the gov‐
ernment informed Terzakis of Nick’s cancer diagnosis imme‐
diately  after  learning  of  it,  so  Terzakis  was  apprised  of  this 
relevant  information  before  resuming  plea  negotiations. 
Fourth, as with his other arguments above, Terzakis does not 
provide any authority that a witness with brain cancer must 
                                                 
    4 The report states, “Mr. Ventrella died of brain cancer in 2016. Well 
before  causing  death,  malignant  brain  cancer  destroys  portions  of  the 
brain  and  causes  increased  pressure  on  the  entire  brain,  almost  always 
causing progressive loss of cognitive (mental) function.” Dr. Kohn opined 
that as a result of Nick’s Asperger syndrome and brain cancer, Nick “was 
continuously impaired, and unable to testify, from the time of Dr. Levin’s 
[August 2009] examination … until the time of his death in 2016.” 
12                                                    No. 16‐3340 

be considered unavailable as of the date of the diagnosis or 
any  particular  time  thereafter.  In  short,  Terzakis  has  not 
shown  that  the  government’s  decision  to  drop  the  charges 
against Terzakis was anything but an exercise of prosecutorial 
discretion in the face of challenges to securing a conviction at 
trial.  
                          III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.